                     UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF OKLAHOMA

REX DARYL ICE,                                  )
                                                )
        Plaintiff,                              )
                                                )
v.                                              )   Case No. CIV-19-699-STE
                                                )
ANDREW SAUL,                                    )
Commissioner of Social Security,                )
                                                )
        Defendant.1                             )

                                           ORDER

        Magistrate Judge Shon T. Erwin issued a Report and Recommendation (“R. & R.”)

in this matter on July 31, 2019 (Doc. No. 3). Judge Erwin recommends that the Court: 1)

deny Plaintiff’s application for leave to proceed in forma pauperis (Doc. No. 2); 2) order

Plaintiff to pay the $400.00 filing fee; and 3) dismiss this action if Plaintiff fails to pay the

filing fee within 21 days.

        Plaintiff has now paid the $400.00 filing fee. Accordingly, it is clear that Plaintiff

does not object to the recommendations made in the R. & R.

        The Court ACCEPTS and ADOPTS the R. & R. Consistent with Judge Erwin’s

recommendation, and in light of Plaintiff’s payment of the filing fee, Plaintiff’s application

for leave to proceed in forma pauperis (Doc. No. 2) is DENIED. Payment of the filing fee

renders the R. & R.’s other recommendations moot.

        This matter remains assigned to Judge Erwin in accordance with General Order No.

16-4.


1
  The current Commissioner of Social Security is hereby substituted as Defendant pursuant
to Federal Rule of Civil Procedure 25(d).
IT IS SO ORDERED this 29th day of August, 2019.




                                 2
